STATEMENT OF ADDITIONAL INFORMATION February 1, 2016, as revised or amended, March 1, 2016, April 1, 2016, April 29, 2016, May 26, 2016, June 1, 2016, August 1, 2016, September 1, 2016, September 30, 2016 and December 1, 2016 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com , or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date, except if otherwise indicated. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date CitizensSelect Funds CSF Dreyfus Institutional Preferred Treasury Securities Money Market Fund † DIPTSMMF Hamilton/CEAXX March 31 st August 1 st Institutional/CEIXX Premier/CEBXX Dreyfus Prime Money Market Fund †† DPMMF Citizens/CZAXX April 30 th September 1 st Class A/CZEXX Class B/CZBXX Class C/CZDXX Dreyfus Cash Management DCM Administrative/ DACXX January 31 st June 1 st Agency/DMCXX Institutional/DICXX Investor/DVCXX Participant/DPCXX Dreyfus Government Cash Management Funds DGCMF Dreyfus Government Cash Management DGCM Administrative/ DAGXX January 31 st June 1 st Agency/DGMXX Institutional /DGCXX Investor/DGVXX Participant/DPGXX Dreyfus Government Securities Cash Management DGSCM Administrative/ DAPXX January 31 st June 1 st Agency/DRPXX Institutional/DIPXX Investor/DVPXX Participant/DGPXX Dreyfus Institutional Preferred Money Market Funds IPMMF Dreyfus Institutional Preferred Money Market Fund DIPMMF Administrative/ DILXX March 31 st August 1 st Hamilton/DRSXX Institutional/DIQXX GRP1-SAI-1216 Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Participant/DIJXX Dreyfus Institutional Preferred Government Plus Money Market Fund DIPGPMMF N/A March 31 st August 1 st Dreyfus Institutional Reserves Funds IRF Dreyfus Institutional Preferred Government Money Market Fund DIPGMMF Institutional/DSVXX March 31 st August 1 st Hamilton/DSHXX Agency/DRGXX Premier/DERXX Classic/DLSXX Dreyfus Institutional Treasury and Agency Cash Advantage Fund DITACAF Institutional/DNSXX April 30 th ** September 1 st Hamilton/DHLXX Agency/DGYXX Premier/DRRXX Classic/DSSXX Dreyfus Institutional Treasury Securities Cash Advantage Fund DITSCAF Institutional/DUPXX April 30 th ** September 1 st Hamilton/DHMXX Premier/DMEXX Dreyfus Investment Grade Funds, Inc. DIGF Dreyfus Inflation Adjusted Securities Fund DIASF Investor/DIAVX July 31 st December 1 st Class I/DIASX Class Y/DAIYX Dreyfus Intermediate Term Income Fund DITIF Class A/DRITX July 31 st December 1 st Class C/DTECX Class I/DITIX Class Y/DITYX Dreyfus Short Term Income Fund DSTIF Class D/DSTIX July 31 st December 1 st Class P/DSHPX Dreyfus Liquid Assets, Inc. DLA Class 1/DLAXX December 31 st April 29 th Class 2/DLBXX Class Z/DLZXX Dreyfus Municipal Cash Management Plus DMCMP Administrative/ DAMXX January 31 st June 1 st Institutional/DIMXX Investor/DVMXX Participant/DMPXX Dreyfus AMT-Free New York Municipal Cash Management DNYMCM Administrative/ DAYXX January 31 st June 1 st Institutional/DIYXX Investor/DVYXX Participant/DPYXX Dreyfus Opportunity Funds DOF Dreyfus Natural Resources Fund DNRF Class A/DNLAX September 30 th February 1 st Class C/DLDCX Class I/DLDRX Class Y/DLDYX Dreyfus Strategic Beta Emerging Markets Equity Fund DSBEMEF Class A/DOFAX October 31 st March 1 st Class C/DOFCX Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Class I/DOFIX Class Y/DOFYX Dreyfus Strategic Beta Global Equity Fund DSBGEF Class A/DBGAX October 31 st March 1 st Class C/DBGCX Class I/DBGIX Class Y/DBGYX Dreyfus Premier Short-Intermediate Municipal Bond Fund PSIMBF Dreyfus Short-Intermediate Municipal Bond Fund DSIMBF Class A/DMBAX March 31 st August 1 st Class D/DSIBX Class I/DIMIX Class Y/DMYBX Dreyfus Tax Exempt Cash Management Funds DTECMF Dreyfus AMT-Free Tax Exempt Cash Management DTECM Administrative/ DEAXX January 31 st June 1 st Institutional/DEIXX Investor/DEVXX Participant/DEPXX Dreyfus California AMT-Free Municipal Cash Management DCAAMT Institutional/DIIXX January 31 st June 1 st Investor/DAIXX Participant/DFPXX Dreyfus Treasury & Agency Cash Management DTACM Administrative/ DTAXX January 31 st June 1 st Agency/DYAXX Institutional/DTRXX Investor/DTVXX Participant/DTPXX Premier/DYPXX Dreyfus Treasury Securities Cash Management DTSCM Administrative/ DARXX January 31 st June 1 st Agency/DSAXX Institutional/DIRXX Investor/DVRXX Participant/DPRXX Dreyfus Ultra Short Income Fund*** DUSIF Institutional/DSYDX November 30 th April 1 st Class D/DSDDX Class Z/DSIGX The Dreyfus Fund Incorporated DF DREVX December 31 st April 29 th The Dreyfus Third Century Fund, Inc. DTCF Class A/DTCAX May 31 st September 30 th Class C/DTCCX Class I/DRTCX Class Y/DTCYX Class Z/DRTHX * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year, except that, for funds with fiscal years ended September 30 th , October 31 st and November 30 th , "last fiscal year" means the fiscal year immediately preceding the most recently completed fiscal year. ** Prior to April 30, 2016, the fund's fiscal year end was December 31 st
